Citation Nr: 0027676	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 1994 
for the award of service connection for PTSD.

2.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1961 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1998 
and December 1998 by the Wichita, Kansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran had active military service from September 
1961 to March 1966.

2.  The veteran's claim of entitlement to service connection 
for PTSD was received by VA on October 4, 1994. 

3.  By rating decision in August 1995, the RO determined that 
the veteran's claim of entitlement to service connection for 
PTSD was not well-grounded.

4.  In April 1996, the veteran filed another claim of 
entitlement to service connection for PTSD. 

5.  By rating decision in April 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; in September 1997, a notice of disagreement from this 
determination was received. 

6.  By rating decision in May 1998, the RO granted 
entitlement to service connection for PTSD, effective October 
4, 1994.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to October 4, 1994, for the grant of service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(b)(2) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that veteran's initial claim of entitlement 
to service connection for PTSD was date-stamped as received 
by VA on October 4, 1994.  However, adjudication of this 
claim by rating decision in August 1995 resulted in a denial 
on the basis that the claim was not well-grounded.  In April 
1996, the veteran filed another claim of entitlement to 
service connection for PTSD.  After additional evidence was 
received and considered, the RO denied the veteran's claim by 
rating decision in April 1997.  A notice of disagreement was 
received from that determination.  Before a statement of the 
case was issued, the RO again reviewed the claim and by 
rating decision in May 1998 the RO granted entitlement to 
service connection for PTSD, effective October 4, 1994.

As a general rule, the date of an award based upon an 
original claim or a claim to reopen a final adjudication can 
be no earlier than the date or receipt of the application for 
the award in question.  38 U.S.C.A. § 5110(a).  An exception 
applies where a claim is received within one year of 
discharge from service.  In such a case, the effective date 
is the day following separation from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  However, as the veteran was discharged 
from service in 1966 and no claim for PTSD was received prior 
to October 1994, this exception does not apply. 

It appears that although the veteran's October 1994 claim 
resulted in a denial by rating decision in August 1995, the 
veteran filed another claim in April 1996.  It also appears 
that additional evidence was developed in connection with the 
second claim, and it would appear that the RO determined that 
new and material evidence was received within the one year 
appeal period which began to run from the August 1995 rating 
decision.  In such a case, the effective date will be as 
though the former decision (August 1995) was never rendered.  
Hence, the RO assigned October 4, 1994, (the date of receipt 
of the original claim) as the effective date for the grant of 
service connection in the May 1998 rating decision since the 
May 1998 adjudication was viewed by the RO as arising from 
the October 4, 1994, claim.  

Under the circumstances, there is no basis for assignment of 
an effective date prior to October 4, 1994, for the grant of 
service connection for PTSD. 


ORDER

Entitlement to an effective date prior to October 4, 1994, 
for the grant of entitlement to service connection for PTSD 
is not warranted.  The appeal is denied to this extent. 


REMAND

With regard to the veteran's claim for the initial assignment 
of a disability rating in excess 30 percent for PTSD, the 
Board finds that additional development is required to 
clarify a medical issue.  The Board notes that the veteran's 
initial rating claim is well grounded under 38 U.S.C.A. 
§ 5107(a) and, therefore, VA has a duty to assist the veteran 
in developing facts pertinent to his claim.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Moreover, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Since this is an appeal of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged ratings".  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

While the claims file includes various medical records, 
including some hospital discharge reports, it does not appear 
that a comprehensive VA psychiatric examination has been 
conducted since January 1997.  While the time since the last 
VA examination does not per se constitute a reason for 
further development, a review of the various hospital records 
does not reveal sufficient findings regarding pertinent 
rating criteria to allow for equitable appellate review.  
Moreover, such additional development may prove beneficial in 
ensuring proper consideration to staged ratings under 
Fenderson.  

In consideration of the fact that the issue of TDIU is 
inextricably intertwined with the issue of a higher initial 
rating for PTSD, appellate review of that issue is hereby 
deferred pending appropriate action by the RO.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any pertinent VA 
medical records (not already of record) 
documenting ongoing treatment for the 
veteran's PTSD. 

2.  The veteran should then be scheduled 
for a comprehensive VA psychiatric 
examination to evaluate the severity of 
his service-connected PTSD, including an 
opinion as to whether his psychiatric 
symptoms are sufficient to preclude him 
for obtaining substantial gainful 
employment.  The examination should be in 
compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV), including the assignment of a Global 
Assessment of Functioning Score (GAF).  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  If 
possible, the examiner should attempt to 
differentiate the symptomatology 
attributable to the PTSD as opposed to 
any other psychiatric disorder(s) found.  
All tests and studies deemed necessary 
should be accomplished, and all 
psychiatric findings should be reported 
so as to allow for application of 
pertinent rating. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher initial 
disability rating is warranted for the 
veteran's PTSD under the applicable 
diagnostic criteria (both old and new).  
In so doing, the RO should adhere to the 
requirement of Fenderson and consider 
whether separate ratings can be assigned 
for separate periods of time based on the 
facts found under the "staged ratings" 
analysis. 

4.  After assigning the veteran a 
disability rating (or ratings) for his 
service-connected PTSD, the RO should 
adjudicate whether the veteran is 
entitled to TDIU.  

5.  If the RO's determination as to 
either or both issues remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purposes of this remand are to assist the veteran in the 
development of his claim and provide for an adequate medical 
record and afford the veteran due process of law.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 


